FORM 6 - K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 As of February 26, 2013 TENARIS, S.A. (Translation of Registrant's name into English) TENARIS, S.A. 46a, Avenue John F. Kennedy L-1855 Luxembourg (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or 40-F. Form 20-Fü Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12G3-2(b) under the Securities Exchange Act of 1934. Yes Noü If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. The attached material is being furnished to the Securities and Exchange Commission pursuant to Rule 13a-16 and Form 6-K under the Securities Exchange Act of 1934, as amended. This report contains Tenaris's press release announcing its 2012 fourth quarter and annual results. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: February 26, 2013 Tenaris, S.A. By: /s/ Cecilia Bilesio Cecilia Bilesio Corporate Secretary Giovanni Sardagna Tenaris 1-888-300-5432 www.tenaris.com Tenaris Announces 2012 Fourth Quarter and Annual Results The financial and operational information contained in this press release is based on audited consolidated financial statements presented in U.S. dollars and prepared in accordance with International Financial Reporting Standards as issued by the International Accounting Standard Board and adopted by the European Union, or IFRS. Luxembourg, February 21, 2013. - Tenaris S.A. (NYSE, Buenos Aires and Mexico: TS and MTA Italy: TEN) (“Tenaris”) today announced its results for the fourth quarter and year ended December 31, 2012 with comparison to its results for the fourth quarter and year ended December 31, 2011. Summary of 2012 Fourth Quarter Results (Comparison with third quarter of 2012 and fourth quarter of 2011) Q4 2012 Q3 2012 Q4 2011 Net sales ($ million) 4% 0% Operating income1 ($ million) 0% 9% Net income ($ million) (20%) (18%) Shareholders’ net income ($ million) (18%) (10%) Earnings per ADS ($) (18%) (10%) Earnings per share ($) (18%) (10%) EBITDA* ($ million) 8% 6% EBITDA margin (% of net sales) 27% 26% 25% *EBITDA is defined as operating income plus depreciation, amortization and impairment charges/(reversals) and in Q3 2012 excludes a non-recurring gain of $49.2 million, recorded in Other operating income corresponding to a tax related lawsuit collected in Brazil. Our sales in the fourth quarter rose 4% sequentially as a recovery in OCTG shipments to the Middle East and higher sales of line pipe in Brazil more than offset lower sales in the USA. EBITDA and operating income margins recovered on product mix and efficiency improvements. Earnings per share, however, were affected by an impairment provision taken on our investment in Usiminas. 1 Comparative amounts for 2011 have been reclassified to conform to changes in the accounting of ourMexican employee statutory profit sharing provision, which since January 1, 2012 is includedunder labor costs instead of recording it in the income tax line. Net cash provided by operations during the quarter declined to $346.6 million reflecting an increase in working capital (mainly a high level of trade receivables associated with our December shipments). Our net debt (total borrowings less cash and other current investments) increased by $5.5 million to end the year at $271.3 million, following investment of $201.8 million in capital expenditures and the payment of an interim dividend to shareholders of $153.5 million. Summary of 2012 Annual Results FY 2012 FY 2011 Increase/(Decrease) Net sales ($ million) 9% Operating income ($ million) 28% Net income ($ million) 20% Shareholders’ net income ($ million) 28% Earnings per ADS ($) 28% Earnings per share ($) 28% EBITDA* ($ million) 20% EBITDA margin (% of net sales) 27% 24% *EBITDA is defined as operating income plus depreciation, amortization and impairment charges/(reversals) and in 2012 excludes a non-recurring gain of $49.2 million, recorded in Other operating income corresponding to a tax related lawsuit collected in Brazil. In 2012, net sales increased by 9%. Sales of OCTG products and services increased in most regions, led by North America, but sales of offshore line pipe in the Middle and Far East and sales of industrial products in Europe declined significantly. Sales of premium OCTG products rose particularly strongly and contributed to a more profitable product mix. Operating income and EBITDA margins improved reflecting the product mix, lower raw material costs and better absorption of fixed costs. Earnings per share rose 28% for the year and included a positive contribution from our acquisition of the non-controlling interest in our Brazilian subsidiary, Confab. Cash flow from operations amounted to $1.9 billion for the year. After investments of $1.3 billion in Brazil ($504.6 million in Usiminas and $758.5 million in Confab), capital expenditure of $789.8 million and dividend payments of $448.6 million, our financial position at December 31, 2012, amounted to a net debt position (total borrowings less cash and other current investments) of $271.3 million, compared with a net cash position of $323.6 million at December 31, 2011. Appointment of Chief Financial Officer Effective as of July 1, 2013,Edgardo Carlos will assume the position of Chief Financial Officer, replacing Ricardo Soler. Mr. Carlos previously served as our Corporate Financial Manager, as Administration & Finance Regional Director for Mexico and Central America, and currently holds the position of Economic and Financial Planning Director. Annual Dividend Proposal The board of directors proposes, for the approval of the annual general shareholders’ meeting to be held on May 2, 2013, the payment of an annual dividend of $0.43 per share ($0.86 per ADS), or approximately $507.6 million, which includes the interim dividend of $0.13 per share ($0.26 per ADS), or approximately $153.5 million, paid in November, 2012. If the annual dividend is approved by the shareholders, a dividend of $0.30 per share ($0.60 per ADS), or approximately $354.2 million will be paid on May 23, 2013, with an ex-dividend date of May 20, 2013. Market Background and Outlook Demand for energy continues to increase, despite a weak economic recovery, and oil prices are at levels which should continue to support investment in exploration and production activity during 2013. In North America, drilling activity in the second half of 2012 was affected by continuing low natural gas prices and lower liquids prices largely resulting from regional infrastructure restraints. In 2013, we expect drilling activity to recover gradually from current levels but to remain, on average, slightly below the level of 2012. In the rest of the world, drilling activity should increase led by the growth in the exploration and development of deepwater and unconventional reserves. In 2013, we expect higher levels of demand for premium OCTG products particularly in regions such as the Middle East and sub-Saharan Africa. Overall sales growth is expected to be moderate as higher oil and gas sales in Eastern Hemisphere markets are largely offset by lower sales in North America and in European industrial markets. EBITDA margins are expected to remain around current levels with product mix and industrial efficiency improvements offsetting the impact of lower prices in less differentiated segments. Analysis of 2012 Fourth Quarter Results Tubes Sales volume (metric tons) Q4 2012 Q3 2012 Q4 2011 Seamless 4% (6%) Welded 0% 1% Total 3% (3%) Tubes Q4 2012 Q3 2012 Q4 2011 (Net sales - $ million) North America (8%) 0% South America 14% 26% Europe (4%) (8%) Middle East & Africa 60% (2%) Far East & Oceania 1% (37%) Total net sales ($ million) 4% 2% Operating income ($ million) 2% 14% Operating income (% of sales) 22% 23% 20% Net sales of tubular products and servicesincreased 2% year on year and 4% sequentially. The sequential increase was led by higher demand in the Middle East and South America, partially offset by lower sales in North America. In North America, lower oil and gas activity in the USA was partially compensated by higher sales in Mexico and seasonally higher sales in Canada. In South America, sales increased mainly due to an increase in sales of line pipe products in Brazil. In the Middle East & Africa, sales increased following a higher level of OCTG shipments in the Middle East and higher sales to West Africa and the Caspian Sea. Operating income from tubular products and services increased 14% year on year and 2% sequentially. Sequentially, operating income increased, despite a non-recurring gain of $49.2 million being recorded in the previous quarter, reflecting a higher proportion of seamless products and better industrial performance. Others Q4 2012 Q3 2012 Q4 2011 Net sales ($ million) (5%) (20%) Operating income ($ million) (42%) (62%) Operating income (% of sales) 8% 13% 16% Net sales of other products and servicesdeclined 20% year on year and 5%sequentially, mainly due to lower sales of pipes for electric conduit in the USA and lower sales of coiled tubing. In addition to the lower revenues, operating income was negatively affected by lower operating margins at our industrial equipment business in Brazil. Selling, general and administrative expenses, or SG&A, amounted to 17.9% of net sales in the fourth quarter of 2012, compared to 17.3% in the previous quarter and in the fourth quarter of 2011. Other operating income (expense) amounted to a net gain of $5.4 million in the fourth quarter of 2012, compared with a gain of $44.2 million in the previous quarter and a gain of $0.7 million in the fourth quarter of 2011. In the previous quarter, Confab, our Brazilian subsidiary, collected $49.2 million from the Brazilian government, in interest and monetary adjustment over a tax benefit obtained in 1991. Net interest expensesamounted to $5.9 million in the fourth quarter of 2012, compared to $8.8 million in the previous quarter and $2.0 million in the same period of 2011. Other financial results generated a loss of $9.5 million during the fourth quarter of 2012, compared to a loss of $15.2 million during the third quarter of 2012 and a loss of $5.4 million in the same period of 2011. These results largely reflect gains and losses on net foreign exchange transactions and the fair value of derivative instruments and are to a large extent offset by changes to our net equity position. Equity in earnings of associated companiesgenerated a loss of $108.2 million in the fourth quarter of 2012, compared to gains of $14.4 million in the previous quarter and $13.0 million in the same period of 2011. During the fourth quarter of 2012 we recorded impairment charges amounting to $73.7 million on our investment in Usiminas, reflecting changes to the operating environment in Brazil, particularly in relation with Usiminas mining projects. In addition, the Usiminas impairment had an indirect negative impact on our investment in Ternium. Income tax chargestotalled $112.1 million in the fourth quarter of 2012, equivalent to 20% of income before equity in earnings of associated companies and income tax, compared to 24% in the previous quarter and 22% in the same period of 2011. Results attributable to non-controlling interestsamounted to losses of $7.3 million in the fourth quarter of 2012, compared to gains of $1.1 million in the previous quarter and gains of $26.8 million in the fourth quarter of 2011. Losses during the fourth quarter of 2012 are mainly attributable to our Japanese operations. Year on year, the reduction in gains attributable to non controlling interests is due to the acquisition of all the non controlling interests in Confab during the second quarter of 2012. Cash Flow and Liquidity of 2012 Fourth Quarter Net cash provided by operations during the fourth quarter of 2012 was $346.6 million, compared to $491.4 million in the previous quarter and $456.2 million in the fourth quarter of 2011. Working capital increased by $247.3 million during the fourth quarter of 2012 (mainly due to an increase in trade receivables associated with our December shipments), compared to an increase of $107.1 million in the previous quarter and of $157.0 million in the fourth quarter of 2011. Capital expenditures amounted to $201.8 million for the fourth quarter of 2012, compared to $187.0 million in the previous quarter and $188.7 million in the fourth quarter of 2011. During the quarter, our net debt (total borrowings less cash and other current investments) increased by $5.5 million to $271.3 million at the end of the quarter, following the payment of an interim dividend of $153.5 million in November 2012. Analysis of 2012 Annual Results Tubes sales volume (metric tons) FY 2012 FY 2011 Increase/(Decrease) Seamless 2 % Welded 5 % Total 3 % Tubes FY 2012 FY 2011 Increase/(Decrease) Net sales ($ million) - North America 22 % - South America 11 % - Europe (1 %) - Middle East & Africa (6 %) - Far East & Oceania %) Total net sales 10 % Operating income ($ million) 32 % Operating income (% of sales) 22
